Citation Nr: 1539739	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  He died on November [redacted], 2009.  The appellant is the Veteran's surviving spouse.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in January 2013, on which occasion it was remanded in order that the appellant might be afforded a Travel Board hearing.  She failed to report for the hearing.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2009.

2.  According to the Certificate of Death, the immediate cause of the Veteran's death was cardiopulmonary arrest, due to, or as a consequence of, atherosclerosis, due to, or as a consequence of, cardiomyopathy.  Another significant condition contributing to death was an aortic brain injury.  

3.  At the time of the Veteran's death, service connection was not in effect for any disability.  Available records reveal no foreign or sea duty.

4.  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability or disabilities cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. § 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided the appropriate application form, or the completeness of her application.  VA notified the appellant in February 2010 of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes the appellant's multiple contentions, as well as various other records, including those contained in the Veteran's Virtual VA and Veterans Benefits Management System electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran's atherosclerosis leading to fatal cardiopulmonary arrest had its origin as the result of the Veteran's exposure to Agent Orange while on a "temporary duty work assignment" in the Republic of Vietnam.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Where a Veteran served for ninety (90) days or more during a period of war, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.12(c)(4) (2015).

In the case at hand, a review of the record discloses that the Veteran died on November [redacted], 2009.  According to the Certificate of Death, the immediate cause of the Veteran's death was cardiopulmonary arrest, due to, or as a consequence of, atherosclerosis, due to, or as a consequence of, cardiomyopathy.  Another significant condition contributing to death was aortic brain injury.  At the time of the Veteran's death, service connection was not in effect for any disability.  

Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of the presence of cardiovascular disease.  In fact, at the time of a service separation examination in November 1971, the Veteran's heart and vascular system were entirely within normal limits, and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of cardiovascular disease is revealed by the Veteran's Death Certificate, which, as noted above, showed that, on November [redacted], 2009, the Veteran died as a result of a cardiopulmonary arrest resulting from atherosclerosis and cardiomyopathy.  Significantly, at the time of the Veteran's death, there was no indication that the Veteran's cardiovascular disease leading to cardiopulmonary arrest was in any way related to his period of active military service.

The appellant argues that, while she was married to the Veteran, he at one point informed her that, while in service, he was "aboard a ship and went over to Vietnam on a temporary duty work assignment."  Accordingly, it is argued that, during that work assignment, the Veteran was exposed to Agent Orange, with the result the appellant should be granted entitlement to service connection for the cause of the Veteran's death based on heart disease being one of the disabilities for which service connection may be granted on a presumptive basis based on exposure to Agent Orange..  

In response to the appellant's argument, the Board notes that, based on the evidence of record, there is no indication that, at any time during the Veteran's period of active military service, he served on board a ship off the coast of Vietnam, or set foot "on the ground" in Vietnam.  Rather, pertinent evidence of record would appear to indicate that the Veteran served primarily at the Great Lakes, Illinois and San Diego, California, naval stations.  Significantly, based upon a review of the Veteran's DD From 214N, he had neither foreign service nor any sea service, thereby belying the possibility of any service off the coast of, or on the ground in, Vietnam.  Under the circumstances, the Board is compelled to conclude that the Veteran's fatal cardiovascular disease did not, in fact, have its origin during, nor is it in any way the result of, his period of active military service.  

In evaluating the appellant's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the appellant has attributed the Veteran's death from atherosclerosis leading to cardiopulmonary arrest to his period of active military service, and, specifically, exposure to Agent Orange during said period of service.  However, there currently exists no evidence whatsoever that the Veteran served in the Republic of Vietnam, or was ever exposed to Agent Orange.  Nor is there persuasive evidence that the Veteran's fatal cardiovascular disease was in any way related to his period of active military service.

The Board acknowledges the appellant's statements regarding the alleged relationship between the Veteran's fatal cardiovascular disease and his period of service.  However, the Board rejects those assertions to the extent that they attempt to etiologically relate the Veteran's fatal cardiovascular disease to exposure to Agent Orange in the Republic of Vietnam.  Those statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the appellant, as a lay person, is not competent to create a causal nexus in this case.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant possesses.  See Jandreau v. Nicholson, 492 F3d 1371 (Fed. Cir. 2007).  

The Board has taken into consideration the appellant's arguments regarding the merits of her claim.  Based on the aforementioned, however, the Board is compelled to conclude that there exists no competent, probative, or persuasive evidence that the Veteran's atherosclerosis leading to fatal cardiopulmonary arrest had its origin during, or was in any way related to, the Veteran's period of active military service.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


